ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that ANTOINETTE HOLLAND of VOO*247RHEES, who was admitted to the bar of this State in 1993, should be reprimanded for violating RPC 1.15(e) (failure to keep property that is in dispute separate until the dispute is resolved), RPC 3.4(c) (knowingly disobeying an obligation under the rules of tribunal), RPC 8.4(d) (conduct prejudicial to the administration of justice), and RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), and good cause appearing;
It is ORDERED that ANTOINETTE HOLLAND is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a . permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.